Title: From George Washington to William Gordon, 13 May 1776
From: Washington, George
To: Gordon, William



Dear Sir
New York May 13th 1776.

I thank you for the Intelligence contain’d in your Letter of the 5th which is now before me. No matter from what cause your promptness to Work proceeded, whether from the Salem Acct of an Invasion, or the general Plan of Security; which common prudence rendered obviously necessary for the preservation of every Capital place—If the Work is done, I will not quarrel about the motives, for you may be assured it was no small degree of vexation to me, to hear (as I did from various hands) of the slothful manner in which they were executing. I could not help writing to Genl Ward on this Subject, & roundly to the Engineer, under whose conduct the Fortifications were going on. But how does your hands feel? or did you clap others upon the back, and add, work on brave boys?
It is but too common for Men under accusation to endeavour to exculpate themselves by charging others—I would therefore ask, if Genl W—is judgd an improper person to Command five Regiments in a peaceable Camp, or Garrison, (for in truth I did not, nor do not, expect any further attempt will be made upon Boston) why was he appointed to the first Military Command in the Massachusets Government? by whom was he appointed in the first Instance? & by whom supported in the

 next? Could I think the Second Officer in Command; an Officer of their own Creating, an improper person to Intrust the immediate defence of the Government to, admitting that active Scenes were like to follow—If on the other hand they were not, and my opinion had Coincided with theirs respecting Genl W—— was it not prudent in me to bring active Officers into active Service? consider the matter in either point of view then and I think reason will acquit me. but free People will judge freely, and I do not condemn them for it—it is the only way to bring matters to a fair discussion.
We have not been Idle since I came here, nor were they before—Many capital Works of defence are Erected, & others Erecting—Ten or twelve days more will, I think, put us in a respectable posture for defending this City & the passage of the North River. Our force thô, I should add, is considerably reduced by the two Brigades which have been sent to Canada; consisting of ten of our strongest Regiments, undr the Command of Genls Sullivan and Thompson.
The fortunate discovery, of the Intentions of Ministry, in Lord George Germains Letter to Govr Eden is to be Rank’d among many other signal Interpositions of Providence, and must serve to inspire every reflecting Mind with Confidence. No Man has a more perfect Reliance on the alwise, and powerful dispensations of the Supreme Being than I have nor thinks his aid more necessary. the favourable Sentiments you say the Gentlemen of Providence are pleased to entertain of me are exceedingly flattering, & when by an attentive observance, and discharge of my duty I can acquire the good wishes & prayers of our American Friends I shall think myself double happy—happy in their good opinion—happy in a conscious Integrity. the Family join me in respec⟨t⟩ful Compliments to Mrs Gordon, & I am with great regard and esteem Dr Sir Yr Most Obedt Servt

Go: Washington

